The information herein charging the obtaining of money from R. Rappaport by false pretense in a land sale transaction does not allege the ownership of the money, Webb v. State, 69 Fla. 697, 68 So.2d Rep. 943, and the information alleges that the defendant represented that the Green Silver Realty Company was the owner of the land, which company was not the owner of the land, while the instrument signed by R. Rappaport as purchaser, on which the prosecution is predicated, is signed for "Gertrude Estates Corporation" as the owner of the land.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.